Name: Commission Regulation (EC) No 1026/98 of 15 May 1998 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  foodstuff;  tariff policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities16. 5. 98 L 146/3 COMMISSION REGULATION (EC) No 1026/98 of 15 May 1998 on the issuing of export licences for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1429/ 95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars (1), as last amended by Regulation (EC) No 1007/97 (2), and in particular Article 4(1) thereof, Whereas Commission Regulation (EC) No 396/98 (3) specifies the quantities which may be covered by applica- tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantity of 390 tonnes of orange juice with a sugar content of not less than 55 ° Brix in the Annex to Regulation (EC) No 396/98, reduced or increased by the quantities referred to in Article 4(1) of Regulation (EC) No 1429/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 13 May 1998; whereas a reducing factor should accordingly be applied to the quantities applied for on 13 May 1998, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION: Article 1 Export licences with advance fixing of the refund for orange juice with a sugar content of not less than 55 ° Brix for which applications were submitted on 13 May 1998 pursuant to Article 1 of Regulation (EC) No 396/98 shall be issued for 4,6 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 13 May 1998 and before 24 June 1998 shall be rejected. Article 2 This Regulation shall enter into force on 16 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 141, 24. 6. 1995, p. 28. (2) OJ L 145, 5. 6. 1997, p. 16. (3) OJ L 50, 20. 2. 1998, p. 18.